DETAILED ACTION
This action is pursuant to the claims filed on March 8, 2022. Claims 21, and 23-40 are pending. Claims 1-20 and 22 are cancelled. A final action on the merits of claims 21, and 23-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 does not claim dependency to independent claim 33. Correct dependency to claim 33 is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-34 and 37-40 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al. (hereinafter ‘Edwards’, U.S. Pat. No. 5,435,805).
In regard to independent claims 21, 33 & 37 and claims 23-24, 26-30, and 38-40, Edwards discloses a control handle (assembly in Fig. 4), comprising: 
a housing assembly (housing connector 34 in Fig. 4) having a proximal portion (proximal portion adjacent to element 42) and a distal portion (mounting surface 80) and defining a central axis (bore of the distal portion of the connector 34), wherein the proximal portion defines a central bore concentric with the central axis (a bore of the proximal portion of the connector 34), the central bore including a radial step that defines a shoulder concentric about the central axis (shoulder adjacent to the o-ring 40); 
a resistance adjusting assembly (flange 42 in Fig. 4) coupled to a distal end of the housing assembly (note that all portions of the components are connected/coupled), wherein the resistance adjusting assembly defines a bearing surface (distal end of the outer surface 56) disposed at a distal end of the resistance adjusting assembly, the radial step and the bearing surface defining a gland (space between the shoulder adjacent to the o-ring 40 and the distal end of the flange 42), thus meeting claims 29-30;
a deformable gasket disposed adjacent to the radial step and disposed in the gland (o-ring 40 in Fig. 4); and
a tapered glide assembly (control housing 38 in Fig. 4) disposed within the central bore, wherein the tapered glide assembly includes an angled glide surface (surface of the housing 38 is tapered at two longitudinal positions), wherein the angled glide surface is tapered radially inward from a proximal edge to a distal edge of the angled glide surface (the first glide surface which is adjacent to the cavity 66. Note that the tapered portion comprises tapered outer surface which tapers radially inward from the proximal edge of the tapered portion to the distal edge of the tapered portion) and wherein the angled glide surface is in contact with the deformable gasket (distal end of the housing 38 passes through the bore of the housing 30 and contacts the o-ring 40 and the inner surface 48 of the housing 30, further meeting claim 23). Note that the insertion of the tapered distal end of the housing 30 into the bore of the housing 30 meets the limitations as set forth in claims 24, 26, 27, and 37-40. The catheter (106 in Figs. 6-7) is attached to a distal end of the control handle (30), wherein the angled glide surface is matched to the catheter (col. 9, ln. 14-27), thus meeting claim 28.
In regard to claims 31-32, Edwards further discloses that the resistance adjusting assembly is configured to move proximally and distally to adjust the size of the gland (distal and proximal movement of the flange 42 decreases and increases the distance and the volume between the o-ring 40 and the distal end of the flange 42) and wherein a friction between the deformable gasket and the angled glide surface is adjusted in response to the adjustment in the size of the gland (note that partial insertion of the flange 42 into the bore of the housing 30 adjusts the engagement of the member 38 with the o-ring and the housing 30). 
In regards to claims 25, Edwards further discloses a catheter shaft (element 104 in Figs. 6-7) coupled to the distal end of the housing assembly (see Fig. 7), wherein translation of the tapered glide assembly in the distal direction causes a distal end of the catheter to deflect (Fig. 6-7 shows a deflected or bent element 104; note that applicant fails to recite additional elements such as pullwires to provide for the deflection of the catheter, therefore, general deflection of the element 104 as it advances from the distal end of the housing 30 meets the claim limitation), and wherein the increased frictional force counteracts a restorative force of the catheter, the restorative force being generated in response to the deflection of the catheter (the advancement and bending of the element 104 inherently overcomes the restorative force of the element 104).  
In regards to claims 34, Edwards further discloses a port on a proximal end of a proximal portion of the housing assembly (proximal opening of the housing 30 which receives the flange 42 as shown in Fig. 4), the port being concentric with the central axis and extending proximal to the shoulder of the central bore (the port is concentric to the bore of the housing 30 and is adjacent to the shoulder as shown in Fig. 4), the resistance adjusting assembly being disposed in the port (distal portion of the flange 42 is disposed within the opening or port of the housing 30 as shown in Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards, and further in view of Houser et al. (hereinafter ‘Houser’, U.S. Pat. No. 6,063,098).
In regards to claims 35 and 36, Edwards discloses the invention substantially as claimed in claim 21 or 31 and discussed above. However, Edwards fails to disclose that the port includes a threaded portion that engages with the resistance adjusting assembly and the bearing surface of the resistance adjusting assembly is defined by a bushing, the bushing being operatively coupled with the threaded member. 
Houser teaches a surgical instrument (system 10 in Fig. 2) comprising a housing (housing 130 in Fig. 2) which is threadly engaged with a flange (flange 108 in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interference fit engagement of the resistance adjusting assembly and the port of Edwards with a threaded coupling as taught by Houser, as doing so is one of many possible engagement/coupling mechanisms known in the art for coupling two mechanical elements in a surgical device and a predictable result would ensue.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.8,906,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is generic to the claimed invention of Patent ’013. Patent ‘013 claims a control handle comprising a housing assembly, a deformable gasket, a tapered glide assembly (see claim 1). 
Response to Arguments
Applicant’s Remarks filed on March 8, 2022 is fully acknowledged. 
Applicant failed to address the above claim objection in the previous communication. Appropriate correction of claim 34 is required.
Applicant’s amendment of claim 37 overcome the 112(b) rejection of claims 37-40.
Applicant’s argument that Edwards (U.S. Pat. No. 5,435,805) fails to disclose, teach, or suggest, in part, “wherein the angled glide surface is tapered radially inward from a proximal edge to a distal edge of the angled glide surface” as required in the amended independent claims 1, 21 and 33 have been fully considered. Applicant explains that the angled glide surface of Edwards reference appears to be uniform in depth and is only tapered radially inward at the distal end of the housing 38 in Fig. 4. However, the claim does not require that the angled glide surface extends along an entire longitudinal length of the tapered glide assembly. Rather, the claim recites that the tapered glide assembly includes an angled glide surface and this angled glide surface is tapered radially inward from a proximal end to a distal edge of the angled glide surface. In other words, the newly added limitation does not add additional structure but rather defines the inherent feature of a tapered surface. Therefore, the distal end of the housing 38 inherently tapers from a proximal edge (the starting point of tapering of the distal end of housing 38) to the distal edge (the distal-most end of the housing 38) of the angled glide surface (distal end of the housing). Accordingly, the argument is unpersuasive and the rejection is maintained.
Furthermore, Applicant’s remarks on page(s) 5 is/are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 33. Given this lack of additional argument(s) against these rejection(s), the rejection(s) under 35 U.S.C. 103 is/are tenable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/23/2022